Citation Nr: 0705737	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-43 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  He had service in the Republic of Vietnam 
from July 1969 to September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the RO in Winston-Salem, 
North Carolina that denied service connection for peripheral 
neuropathy.

This case was remanded by the Board in August 2005 to 
schedule a hearing before  a Board Member sitting at the RO.  
The veteran subsequently cancelled his hearing and the case 
has now been returned to the Board for adjudication.


FINDINGS OF FACT

There is no nexus between the veteran's peripheral 
neuropathy, and any incident of the veteran's service, 
including exposure to herbicides.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in or 
aggravated by service, to include exposure to herbicides. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a December 2004 VA 
letters, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
readjudicated in a February 2005 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim. Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.


Background 

The veteran argues that he suffers from bilateral peripheral 
neuropathy of the lower extremities as due to herbicide 
exposure.

The service medical records are negative for any complaints, 
treatment, or diagnosis of peripheral neuropathy.

Private medical records from Howard W. Palay, M.D., dated in 
June 2002 reveal the veteran reported a 3 year history of 
numbness of the feet.  Following an examination he was 
diagnosed with peripheral neuropathy of unknown etiology.  It 
was suggested that the peripheral neuropathy was possibly 
related to his use of alcohol.  It was recommended that he 
abstain or significantly reduce his alcohol consumption.  

The veteran has also submitted published information on 
herbicide exposure by veterans of the Vietnam War.  The 
veteran submitted various documents in which he noted that he 
had been suffering with peripheral neuropathy for many years 
which started even before he began drinking.  He also noted 
that while he did not have diabetes, other veterans who had 
peripheral neuropathy and diabetes were service connected.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic 


condition during service, then evidence of a continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service. The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam. 
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied. 38 C.F.R. § 3.309(e).

Acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. 38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
Hence, the veteran may establish service connection for 
peripheral neuropathy by presenting evidence which shows that 
it was at least as likely as not that the disease was caused 
by in-service exposure to Agent Orange. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303(d).

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service. 38 C.F.R. § 
3.307. After reviewing the record, however, the preponderance 
of the evidence is shown to be against finding that 
peripheral neuropathy is related to his military service, to 
include due to any in-service herbicide exposure.

The veteran has alleged that his peripheral neuropathy is the 
result of Agent Orange exposure. While acute and subacute 
peripheral neuropathy is listed among the disabilities 
presumed to result from Agent Orange exposure, chronic 
peripheral neuropathy is not. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309. Moreover, this veteran's peripheral 
neuropathy was not clinically manifested until decades post 
service, and not within the much shorter presumptive period 
provided by law.

While the veteran is not prohibited from presenting medical 
evidence establishing a nexus between his herbicide exposure 
and his alleged disability, the preponderance of the evidence 
is against finding that he has done so. Combee. As such, 
service connection must be denied.

In reaching this decision the Board acknowledges that the 
veteran has peripheral neuropathy, and that this disorder has 
been present since 2002. There is, however, no competent 
evidence to bridge the continuity of treatment gap between 
his 1970 service discharge and 2002. Indeed, the evidence 
shows a considerable length of time between the veteran's 
separation from service and his initial diagnosis of a 
peripheral neuropathy. Given the length of time between the 
veteran's active duty and the post service diagnosis of 
peripheral neuropathy, approximately thirty- two years after 
service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology. 38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

The Board acknowledges the appellant has supplied printed 
materials that give a summary of reported Agent Orange 
symptoms, however, the referenced materials do not address 
the particular specifics of the appellant's medical history 
and, as such, are too generic to be of probative value. Sacks 
v. West, 11 Vet.App. 314 (1998).

As the preponderance of the evidence is against finding a 
link between any current peripheral neuropathy and the 
appellant's active duty service, entitlement to service 
connection for peripheral neuropathy must be denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for peripheral neuropathy 
to include due to in-service exposure to herbicides is 
denied.
 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


